Appeal from a judgment in favor of claimants, entered February 21, 1980, upon a decision of the Court of Claims (Rossetti, J.). Claimants were the owners of a parcel of land situated on both sides of Route 7 in the Town of Maryland, Otsego County, when, on June 1, 1977, the State appropriated 18.338 acres thereof in fee and without access and a permanent easement of 0.273 acre pursuant to section 30 of the Highway Law. Following a trial of the claim, the court ultimately determined that claimants had sustained direct damages of $8,250, consequential damages of $16,650 and temporary occupancy damages of $240, for a total award of $25,140. Challenging only the award of consequential damages, the State now appeals, but we hold that the judgment of the Court of Claims should be affirmed. Initially, we find that the court adequately explained the consequential damage award in its decision and on this issue the court’s determination that the taking reduced the capacity of the remaining land as a farm is particularly significant. Moreover, while the court’s total after value of the subject property was outside the range of the parties’ total sifter values, the court fully accounted for this seeming discrepancy by pointing out that its after value would have been within the range had the State’s appraiser correctly broken down the subject parcel into the different types of land involved in the claim, e.g., woods, cropland and recreation land (cf. Stiriz v State of New York, 26 AD2d 964; Spyros u State of New York, 25 AD2d 696). Judgment affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.